                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


MELISSA MOORE                                                        CIVIL ACTION

VERSUS
                                                                     NO. 18-928-BAJ-RLB
EAN HOLDINGS LLC d/b/a ENTERPRISE
RENT-A-CAR


                                             ORDER

        Before the Court is Plaintiff’s Motion to Compel Discovery Responses (R. Doc. 9) filed

on February 8, 2019. The deadline for filing an opposition has expired. LR 7(f). Accordingly,

the motion is unopposed.

        Plaintiff seeks an order compelling responses to interrogatories (R. Doc. 9-2) and

requests for production (R. Doc. 9-3) served on EAN Holdings LLC d/b/a Enterprise Rent-a-Car

(“Defendant”) on December 5, 2018.

        On January 4, 2019, Plaintiff’s counsel extended the deadline to respond to the written

discovery requests to January 15, 2019. (R. Doc. 9-4).

        On January 16, 2019, the parties held a discovery conference, and Plaintiff’s counsel

extended the deadline to respond to the written discovery requests to January 21, 2019. (R. Doc.

9-5).

        On February 8, 2019, Plaintiff filed the instant motion, asserting that Defendant had still

not provided any responses. (R. Doc. 9 at 2). Plaintiff seeks an order compelling responses,

finding that objections to Plaintiff’s interrogatories and requests for production have been

waived, and ordering an award of reasonable costs, including attorney fees. (R. Doc. 9 at 2-3).
         The record indicates that Defendant has failed to respond to Plaintiff’s interrogatories and

requests for production within the time allowed under the Federal Rules of Civil Procedure,1 and

otherwise failed to file any timely opposition to the instant motion.

         As Defendant did not make any timely objections to Plaintiff’s discovery requests, the

Court finds that Defendant has waived its objections to Plaintiff’s interrogatories and requests for

production, with the exception of those pertaining to any applicable privileges or immunities. See

In re United States, 864 F.2d 1153, 1156 (5th Cir. 1989) (“[A]s a general rule, when a party fails

to object timely to interrogatories, production requests, or other discovery efforts, objections

thereto are waived.”); B&S Equip. Co. v. Truckla Servs., Inc., No. 09-cv-3862, 2011 WL

2637289, at *6 (E.D. La. July 6, 2011) (finding waiver of all objections to “discovery requests

based on relevance, unduly burdensome, over broad, or any other objection not grounded on the

attorney client or the work product privilege.”). Accordingly, the Court will require Defendant

to provide responses to Plaintiff’s interrogatories and requests for production without any

objections other than those pertaining to any applicable privileges or immunities.

         Given the record, including Defendant’s failure to file any opposition, the Court will also

award Plaintiff the recovery of reasonable expenses incurred in making the instant motion,

including attorney’s fees, pursuant to Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure.

         For the foregoing reasons,

         IT IS ORDERED that Plaintiff’s Motion to Compel Discovery Responses (R. Doc. 9) is

GRANTED. Defendant must provide responses to Plaintiff’s interrogatories and requests for

production no later than 7 days from the date of this Order.



1
 Defendant had 30 days to respond to the interrogatories and requests for production after they were served. Fed. R.
Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). The record indicates that the parties stipulated to two extensions of the
deadline to respond pursuant to Rule 29 as allowed by Rule 33(b)(2) and Rule 34(b)(2)(A).

                                                           2
        IT IS FURTHER ORDERED that Plaintiff is entitled to an award of the reasonable

attorney’s fees and costs that she incurred in bringing this Motion to Compel, and that Defendant

(or its counsel) shall be responsible for such payment. In connection with this award, the parties

are to do the following:

        (1)      If the parties are able to resolve this among themselves or otherwise agree to a

                 reasonable amount of attorney’s fees and costs,2 Defendant (or its counsel) shall

                 pay that amount;

        (2)      If the parties do not agree to a resolution, Plaintiff may, within 14 days of the

                 docketing of this Order, file a Motion for Fees and Costs pursuant to Rule 37,

                 setting forth the reasonable amount of costs and attorney’s fees (including

                 evidentiary support) incurred in obtaining this Order; and

        (3)      Defendant shall, within 7 days of the filing of Plaintiff’s Motion, file any

                 opposition pertaining to the imposition of the amounts requested by Plaintiff.

        Signed in Baton Rouge, Louisiana, on March 7, 2019.



                                                     S
                                                     RICHARD L. BOURGEOIS, JR.
                                                     UNITED STATES MAGISTRATE JUDGE




2
 This Court has previously found that a relatively modest award was reasonable under similar circumstances. See
Talley v. State Farm Mutual Automobile Ins. Co., No. 16-cv-406, ECF No. 15 (M.D. La. Dec. 9, 2016) ($250
award). The Court also recognizes that a reasonable award under Rule 37 may be less than the actual fees incurred.

                                                         3
